In a proceeding pursuant to CPLR article 78 to (1) annul a determination of the respondent planning board disapproving petitioner’s plat plan, as modified, or (2) deem the said plat plan approved and to direct the respondent town clerk to issue a certificate reflecting that approval, the appeal is from a judgment of the Supreme Court, Westchester County, dated June 20, 1975, which dismissed the petition. Judgment affirmed, with costs. The determination of the planning board was neither arbitrary nor capricious. The petition does not refute on the merits 14 of 16 of the board’s objections to the application. Appellant’s contention that the various revisions suggested by the board, prior to the public hearing, are in fact modifications requiring an approval lacks merit. The recommendations made by the board prior to a public hearing were merely suggestions to assist the appellant and may not be considered or interpreted as modifications of the plan, as that term is used in subdivision 3 of section 276 of the Town Law. Such suggestions do not compel an approval of the plat plan. Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.